Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 1 of 17 Page ID #837




                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN BARRY KRAMER,    )
                          )
     Plaintiff,           )
                          )
     v.                   )                   Case No. 3:15-cv-420-JPG
                          )
UNITED STATES OF AMERICA, )
                          )
     Defendant.           )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of the defendant United States of

America (“Government”) to dismiss this action in which plaintiff Benjamin Barry Kramer seeks

the return of some or all of the property seized in connection with his criminal forfeiture (Doc.

58). Kramer has responded to the motion (Doc. 62).

I.     Background1

       Kramer is an inmate at the United States Penitentiary Thompson in Thomson, Illinois. In

the 1980s Kramer took part in a “vast enterprise which imported several hundred thousand

pounds of marijuana into the United States.” United States v. Kramer, 955 F.2d 479, 481 (7th

Cir. 1992). In a fourteen-week jury trial before the Honorable James L. Foreman in 1988,

Kramer was found guilty of conspiring to distribute marijuana and participating as a principal

administrator, organizer, or leader in a continuing criminal enterprise (“CCE”). He was

sentenced to life imprisonment without the possibility of parole on the CCE charge, along with a


1
 The following background has been gleaned from publicly-filed court documents, which the
Court is permitted to consider when ruling on a Rule 12(b)(6) motion to dismiss. See Henson v.
CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994). Kramer’s factual allegations contrary to
those documents need not be accepted as true. Polzin v. Gage, 636 F.3d 834, 838 n. 1 (7th Cir.
2011) (per curiam) (Court may rely on documents properly considered to discount complaint’s
contrary factual allegations) (citing Chicago Dist. Council of Carpenters Welfare Fund v.
Caremark, Inc., 474 F.3d 463, 466 (7th Cir. 2007); Flannery v. Recording Indus. Ass’n of
America, 354 F.3d 632, 638 (7th Cir. 2004)).
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 2 of 17 Page ID #838




forty-year sentence on the conspiracy charge to be served concurrently.2 See United States v.

Lanier, No. 87-cr-40070-JLF.3

       As part of his judgment of conviction, Kramer was subject to a $60 million in personam

forfeiture judgment.4 To satisfy this judgment in part, as described later in this order, the

Government sought forfeiture of Kramer’s property—held by nominees5 but actually owned by

him when his money laundering activities began—as substitute property under 21 U.S.C.

§ 853(p). The nominees were the partners of LCP Associates, Ltd. (“LCP”). 6 LCP had joined

with another limited partnership, PPA, to form a joint venture to own and operate the Bell

Gardens Bicycle Club (“Bicycle Club”), a card casino. Kramer’s interest stemmed from the fact

that LCP used proceeds belonging to Kramer and his cohorts7 from their drug operations,

disguised as a legitimate loan, to establish the Bicycle Club, and then used the Bicycle Club to

launder money from those drug operations. At some point, Sam Gilbert arranged for third

parties, including Michael Gilbert, to buy out Kramer’s and his cohorts’ interests in LCP by

essentially paying off the “loan” and then transferring the interests in LCP to relatives. By that

time, however, the Government had already acquired Kramer’s interest in LCP by virtue of the




2
  In 1998, the Court vacated the forty-year conspiracy sentence, see Kramer v. United States, No.
97-cv-4117-JLF (S.D. Ill.), leaving the CCE life sentence in place.
3
  The case was redesignated as No. 87-cr-40070-JPG following Judge Foreman’s retirement and
reassignment of this case to the undersigned judge. The Court continues to use the original case
number ending in -JLF to describe the orders entered before the redesignation.
4
  Kramer’s codefendants were also subject to in personam forfeiture judgments: Randy Lanier
for $60 million and Eugene Fischer for $30 million.
5
  Some of the partners held nominee interests in LCP Associates, Ltd. when the money
laundering plans began while others were transferees of interests at later stages. For
convenience, the Court refers to these partners as “nominees.”
6
  Some of the partners held nominee interests in LCP when the money laundering plans began
while others were transferees of interests in LCP at later stages. For convenience, the Court
refers to these partners as “nominees.”
7
  Kramer and his cohorts had formed a partnership called BTR Trust Investments to channel
these funds through two other entities and finally to LCP.
                                                  2
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 3 of 17 Page ID #839




relation back doctrine when Kramer first invested drug proceeds in LCP and the Bicycle Club.8

At all relevant times, LCP had a 65% interest in the joint venture that owned the Bicycle Club,

and PPA had a 35% interest. Thus, at the time the Government acquired rights in LCP, Kramer

was the real owner of a fractional partnership interest in LCP, which had a fractional ownership

interest in the joint venture that owned the Bicycle Club.9

       The Bicycle Club was already in the possession of federal authorities by the time the

Government sought to forfeit substitute property to satisfy Kramer’s $60 million forfeiture

judgment in this district. In a related criminal prosecution against Kramer, Michael Gilbert, and

others in the Southern District of Florida, United States v. Kramer, No. 87-879-cr-ROETTGER,

Kramer was convicted for his drug and racketeering activities and the Bicycle Club was

forfeited. The Bicycle Club was seized by the United States Marshals Service (“USMS”) and a

trustee was assigned to continue its operations. The USMS kept the profits from the Bicycle

Club, plus interest, in an asset forfeiture account.

       In the process of finalizing the forfeiture, the Government had to contend with third-party




8
  The relation back doctrine, codified at 18 U.S.C. § 1963(c) and 21 U.S.C. § 853(c), essentially
provides that all rights in property involved in crime vests in the Government at the moment the
crime is committed, and the Government then holds a superior right to the property than a
subsequent transferee. Only if the transferee later establishes he has an even superior right or
that he is an innocent owner will the forfeiture be amended. See 18 U.S.C. § 1963(l); 21 U.S.C.
§ 853(n). Thus, by the time Michael Gilbert acquired Kramer’s interest in LCP, the
Government’s had already acquired a superior interest in that property.
9
  In the past, the parties, this Court and others have not scrupulously described the nature of the
property owned by Kramer, sometimes referring to it as the Bicycle Club, sometimes as part
ownership in the Bicycle Club, and sometimes referring to it as an interest in LCP. The problem
persists in the Government’s pending motion. This imprecision has had serious consequences, as
described in connection with a related criminal prosecution of Kramer in the Southern District of
Florida. See United States v. Gilbert, 244 F.3d 888, 918, 921-24 (11th Cir. 2001) (noting jury
verdict in a related case that purported to forfeit the Bicycle Club was invalid because, among
other reasons, the Bicycle Club was not owned by Kramer but by the joint venture between LCP
and PPA, of which Kramer only had a fractional interest). The Court attempts to be as precise
and accurate as possible in this order.
                                                   3
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 4 of 17 Page ID #840




claimants, namely, the current or former nominee partners of LCP. The partner claimants can be

divided into three groups. The first, which the Court will call the Florida claimants, nominally

held a 75.8325% partnership interest LCP. They filed third-party claims to property purported to

be forfeited in the related Florida criminal case. The Florida claimants settled their claims with

the Government in February 1991 by agreeing that they would forfeit some of their interest in

LCP and some of the profit distributions from the Bicycle Club which they claimed by virtue of

their membership in LCP. As a result of the settlement agreement, the Government obtained

forfeiture of 31.456275% of the partnership shares of LCP.

       The second group of nominee partners of LCP, the California claimants, nominally held a

15% partnership interest in LCP. They stipulated in August 1993 to forfeiture of their interests

in LCP in settlement of a civil in rem forfeiture case, United States v. Interests of M. Dale Lyon

in LCP Assocs., No. 91-5148-ER. As a result of the settlement agreement, the Government

obtained forfeiture of 15% of the partnership shares of LCP, bringing its total LCP forfeited

shareholding to 46.456275%.

       The remaining 9.1675% LCP partnership interest nominally belonged to the third group

of partners comprising Michael Gilbert, his family members, and a trust (“the Gilbert entities”).

The Gilbert entities’ interest in the Bicycle Club had originally been forfeited in the related

Florida criminal prosecution, but in 1996, the Court of Appeals for the Eleventh Circuit reversed

that forfeiture judgment. See United States v. Kramer, 73 F.3d 1067, 1076 (11th Cir. 1996).10

Thus, the Gilbert entities were the only nominee LCP partners whose interests remained

potentially forfeitable after settlement with the Florida claimants and the California claimants.




10
  Kramer’s reference to the Government’s owning a 55% partnership interest in LCP refers to its
total interest before the Eleventh Circuit Court of Appeals invalidated the forfeiture of Michael
Gilbert’s partnership interest in 1996.
                                                  4
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 5 of 17 Page ID #841




Their interest totaled a 9.1675% partnership interest in LCP plus any profits from the Bicycle

Club and interest due by virtue of this partnership interest.

       The Government sought in this district in case No. 87-cr-40070-JLF to forfeit the Gilbert

entities’ interests in LCP as substitute property under 21 U.S.C. § 853(p) to be applied toward

satisfying the monetary forfeiture penalties of Kramer and two of his codefendants. On August

19, 1996, the Government applied for forfeiture of the “the property and assets of BTR Trust,

LCP, and LCP’s interest in the Bell Gardens Bicycle Club” to include only the interests of

Kramer and his cohorts that were “held in the name of or by or through Michael Gilbert, Karen

Gilbert, and the Michael Gilbert Irrevocable Family Trust,” to be applied toward Kramer’s

$60,000,000 forfeiture judgment and his co-defendants’ forfeiture judgments (No. 87-cr-40070-

JLF, Doc. 719 at 8-9). Although served with the application through his counsel, Kramer did not

respond. The Gilbert entities, on the other hand, objected to the forfeiture for a variety of

reasons (No. 87-cr-40070-JLF, Docs. 730 & 731).

       In May 1999, before the Court ruled on the Government’s motion for an order of

forfeiture of property held by the Gilbert entities, the Government sold for $5 million all of the

partnership interest it owned at that time in LCP, that is, the 46.456275% partnership interest in

LCP it had acquired from settlement with the Florida and California claimants but not including

the 9.1675% interest held by the Gilbert entities. Almost two years later, in March 2001, the

Court of Appeals for the Eleventh Circuit ruled that the forfeiture judgment against Kramer in

the related Florida criminal case was invalid. United States v. Gilbert, 244 F.3d 888 (11th Cir,

2001). However, the previously forfeited interests in LCP by the other LCP nominee owners

remained in place because they were accomplished by settlement agreements that were

unaffected by the Eleventh Circuit’s reversal.

       In the meantime, back in this district, the Government reached a settlement with the
                                                  5
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 6 of 17 Page ID #842




Gilbert entities in August 2003 resolving the Gilbert entities’ objections to the forfeiture. As

explained in the Government’s memorandum on the proposed settlement (No. 87-cr-40070-JLF,

Doc. 857), the settlement generally allowed the Gilbert entities, except Michael Gilbert, to retain

their partnership interest in LCP but forfeited some of the profit distributions (36.38%) from the

Bicycle Club that the Gilbert entities claimed by virtue of their partnership in LCP. Kramer did

not object to the proposed settlement.

       On September 24, 2003, the Court entered a Judgment and Order of Forfeiture reflecting

that settlement along with a Consent Decree ordering the terms of the settlement (No. 87-cr-

40070-JLF, Docs. 873 & 874). Specifically, the Court ordered the following forfeited as

substitute property:

       ALL THE PROFITS OF LCP ASSOCIATES, LTD., SEIZED OR
       RESTRAINED BY THE UNITED STATES MARSHALS SERVICE
       ATTRIBUTABLE TO THE OWNERSHIP INTEREST OF MICHAEL
       GILBERT IN LCP ASSOCIATES, LTD., AS OF THE TIME OF THE INITIAL
       SEIZURE OR RESTRAINT OF OWNERSHIP INTERESTS OR PROFITS OF
       LCP ASSOCIATES, LTD., PLUS ALL INTEREST EARNED THEREON,
       LESS THE AMOUNT OF $338,801.26.

(No. 87-cr-40070-JLF, Doc. 873 at 3). The upshot of this was that as of September 24, 2003, the

Government received by forfeiture 36.38% of 9.1675% of the profits of LCP from the Bicycle

Club that had been seized or restrained by the USMS, plus interest on those funds and less

$338,801.26, all still subject to other third-party claims. This property was the only property the

Government forfeited as a substitute asset. As of this time, the Government no longer held any

partnership interest in LCP, for it renounced to the Gilbert entities, except Michael Gilbert, its

claim to the last of its interests in LCP pursuant to the settlement agreement. Kramer did not

appeal this judgment.

       Notice of the forfeiture was published, and no third party filed a claim, so on November

24, 2003, the Court found the United States had clear title to the property forfeited on September
                                                  6
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 7 of 17 Page ID #843




24, 2003 (No. 87-cr-40070-JLF, Doc. 880). Kramer did not appeal that order.

          In its motion to dismiss, the Government represents that nearly $2 million of the LCP

profits forfeited by the Gilbert entities should be credited toward Kramer’s $60 million forfeiture

judgment. However, Kramer has been informed by an official at the Bureau of Prisons that only

$845.35 has been applied, leaving $59,999,154.65 still due. Understandably, he is concerned.

II.       Procedural History

          Kramer filed this lawsuit in April 2015 seeking return of property under Federal Rule of

Criminal Procedure 41(g). The gravamen of his complaint was that the Government has not

properly credited him for seized assets and that the value of his seized and sold interest in the

Bicycle Club actually exceeded the $60 million forfeiture judgment in his criminal case.

According to Kramer, the United States owes him money, $18,102,038.16 to be exact, the

amount of the alleged overcollection. Noting that Rule 41(g) does not provide an avenue for a

prisoner to obtain recovery of forfeited property or property that the Government no longer has

in its possession, the Court dismissed Kramer’s complaint with leave to replead.

          Kramer has since filed the Amended Complaint. Under a variety of theories, he asks the

Court either (1) to find the forfeiture invalid and return the entirety of the forfeited property to

him or (2) to value the forfeited property and return to him the value exceeding $60 million.

      •   In Counts 1 and 2, Kramer seeks to enforce or clarify the criminal forfeiture under 21
          U.S.C. § 853(p)(2) through an accounting of the application of the forfeited substitute
          property to Kramer’s criminal forfeiture judgment. He claims that the forfeiture of his
          substitute property was invalid because the value of the substitute property was not
          determined before the forfeiture and because the substitute property was also tainted
          property subject to direct forfeiture as property derived from criminal activity. He
          suggests that the Court has authority to order an accounting and return of his forfeited
          property and that Federal Rule of Criminal Procedure 32.2 gives the Court authority to
          amend the forfeiture order in light of these alleged flaws. In Count 1 he seeks a return of
          all of his forfeited property, and in Count 2 he seeks return of the forfeited property that
          exceeds the value of his $60 million forfeiture judgment.

      •   In Counts 3 and 4, as he did in his original complaint, Kramer seeks the return of his
                                                    7
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 8 of 17 Page ID #844




       property pursuant to Federal Rule of Criminal Procedure 41(g), arguing that the
       Government is still in possession of the seized property and has not lawfully forfeited it
       for the reasons set forth in Counts 1 and 2. In Count 3 he seeks a return of all of his
       forfeited property, and in Count 4 he seeks return of the forfeited property that exceeds
       the value of his $60 million forfeiture judgment.

   •   In Counts 5 and 6, Kramer asks the Court to exercise its equitable powers to return to him
       his forfeited property that could have been directly forfeited as property derived from
       criminal activity but which was instead forfeited as substitute property. In Count 5 he
       seeks a return of all of his forfeited property, and in Count 6 he seeks return of the
       forfeited property that exceeds the value of his $60 million forfeiture judgment.

   •   Kramer brings Counts 7, 8 and 9 for damages under the Tucker Act, 28 U.S.C.
       § 1491(a)(1), for restitution/unjust enrichment, unlawful conversion and implied contract,
       respectively. Acknowledging that district courts do not have jurisdiction to hear claims
       under the Tucker Act, Kramer asks the Court to transfer this action to the United States
       Court of Federal Claims, which has exclusive jurisdiction over Tucker Act claims.

   •   Count 10 asserts a claim under Bivens v. Six Unknown Named Agents of the Federal
       Bureau of Narcotics, 403 U.S. 388, 397 (1971), based on the conduct of Eduardo
       Gonzalez, former director of the USMS, and other agents of the USMS. He alleges their
       conduct in taking profits from the Bicycle Club in excess of $60 million is an illegal
       exaction in violation of the Fifth Amendment Takings and Due Process Clauses. He
       seeks the return of his interest in LCP and/or money damages.

   •   Count 11 is a claim under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.
       § 1346(b)(1), because Gonzalez and other USMS agents retained profits from the Bicycle
       Club in excess of $60 million and gave them to non-owners of the property.

       In its motion, the Government asks the Court to dismiss Kramer’s claims or, in the

alternative, for judgment on the pleadings or, in the alternative, for summary judgment, on a

number of grounds. First, it argues that the Court does not have jurisdiction to revisit the order

of forfeiture entered in 2003 and not appealed by Kramer. Second, it argues that, in fact, the

value of the assets seized from Kramer does not come close to $60 million. Third, it argues that

Kramer is not entitled to damages regardless of the merits of his assertions. And fourth, it argues

that Kramer has not properly cited a basis for the Court’s jurisdiction or the Government’s

waiver of its sovereign immunity from suit.




                                                 8
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 9 of 17 Page ID #845




III.   Analysis

       A.      Jurisdiction

               1,      Claims that Forfeiture was Invalid

       The Court begins, as it must whether raised by a party or not, with jurisdiction. To the

extent Kramer asks the Court to invalidate the September 24, 2003, Judgment and Order of

Forfeiture forfeiting the interest in the LCP profits held by Michael Gilbert as the nominee of

Kramer and his cohorts, the Court lacks jurisdiction to revisit that order. Once a criminal

forfeiture judgment is entered, it must be challenged on direct appeal or not at all. Young v.

United States, 489 F.3d 313, 315 (7th Cir. 2007) (per curiam) (nothing the district court lacked

jurisdiction over a collateral challenge under Rule 41(g) to a final order forfeiting substitute

property). Kramer failed to appeal the September 24, 2003, Judgment and Order of Forfeiture,

which conclusively determined and terminated his interest, through his nominees, in the

substitute property, within ten days after it was entered, see Fed. R. App. P. 4(b)(1)(A) (2003).

       He argues now that he could not have appealed that order because it did not forfeit his

interest in LCP but only the Gilbert entities’ interests. This argument ignores the fact that the

Government’s motion prompting the order specified that it was seeking only the interests of

Kramer and his cohorts that were held “in the name of or by or through” the Gilbert entities (No.

87-cr-40070-JLF, Doc. 719 at 8-9). Their nominee interests held for Kramer and his cohorts’

real interests were the only property in issue, and the only property the Court’s September 24,

2003, Judgment and Order of Forfeiture concerned. Kramer could have appealed that order, see

United States v. Infelise, 159 F.3d 300, 303 (7th Cir. 1998) (acknowledging Court of Appeals’

jurisdiction to hear appeal of orders of forfeiture of substitute assets); United States v. Hurley, 63

F.3d 1, 24 (1st Cir. 1995) (acknowledging that defendant may take new appeal directly from

post-sentencing order forfeiting substitute property); United States v. Christunas, 126 F.3d 765,
                                                  9
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 10 of 17 Page ID #846




768 (6th Cir. 1997) (finding preliminary forfeiture order is appealable by defendant because it

“terminates all issues presented by the defendant and leaves nothing to be done except to enforce

by execution what has been determined”), but he did not. The Court therefore lacks jurisdiction

to entertain his argument now. 11

       Kramer has pointed to no viable avenue for collateral attack on such a judgment. Nor has

the Court been able to identify one that would allow the relief Kramer seeks. It is true that under

Federal Rule of Criminal Procedure 32.2(e)(1) the Court may at any time enter an order of

forfeiture of substitute property or amend an existing order to include substitute property, but

even that authority can only be exercised on motion of the Government. In any case, that is not

even what Kramer asks for; he asks the Court to invalidate an order forfeiting specific substitute

property, not to order additional forfeiture of substitute property. Nothing in Rule 32.2

authorizes the Court to take that action.

       For these reasons, the Court will dismiss for lack of jurisdiction Counts 1, 3, and 5,

Kramer’s claims for return of the entirety of the forfeited property on the grounds that the

proceedings were flawed and the Judgment and Order of Forfeiture did not actually accomplish

the forfeiture of his property.

               2.      Tucker Act Claims

       Kramer brings Counts 7, 8, and 9 under the Tucker Act, 28 U.S.C. § 1491(a)(1), seeking

the return of the value of forfeited property exceeding the amount of his $60 million forfeiture

judgment. However, as Kramer acknowledges, jurisdiction over claims under the Tucker Act




11
  The Court of Appeals in United States v. Navarro, 724 F. App’x 489, 491 (7th Cir. 2018),
suggests this limitation may not be jurisdictional but instead a matter of waiver or forfeiture.
Even if the Court has jurisdiction to consider this question, Kramer cannot succeed on this late
challenge to the forfeiture judgment because he has waived that challenge by failing to file a
timely notice of appeal.
                                                 10
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 11 of 17 Page ID #847




lies exclusively in the United States Court of Federal Claims. Thus, this Court has no

jurisdiction to entertain Counts 7, 8, and 9, and will dismiss them for lack of jurisdiction.

        Further, the Court declines to transfer those claims to the Court of Federal Claims sua

sponte pursuant to 28 U.S.C. § 1631. That provision provides, “Whenever a civil action is filed

in a court . . . and that court finds that there is a want of jurisdiction, the court shall, if it is in the

interest of justice, transfer such action . . . to any other such court . . . in which the action . . .

could have been brought at the time it was filed. . . .” 28 U.S.C. § 1631. However, this case

could not have originally been brought before Court of Federal Claims. That court views the

forfeiture provisions of the Controlled Substances Act (“CSA”), including 21 U.S.C. § 853, as

preempting claims under other legal theories to remedy overcollection of CSA forfeiture

judgments. This is because the CSA provides “a specific and comprehensive scheme for

administrative and judicial review” that does not include the Court of Federal Claims. See

Vereda, Ltda. v. United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (internal quotations

omitted); Fischer v. United States, 96 Fed. Cl. 70, 76 (2011). Furthermore, Congress has

expressly given district courts, not the Court of Federal Claims, “original jurisdiction . . . of any

action or proceeding for the recovery . . . of any . . . forfeiture . . . incurred under any Act of

Congress,” with one inapplicable exception. 28 U.S.C. § 1355; see Fischer, 96 Fed. Cl. at 76.12

        B.      Other Claims

        The Court now turns to Kramer’s claims that seek only return of the excess proceeds, not

invalidation of the forfeiture order: Counts 2, 4, 6, 10, and 11.


12
  Dicta in Sutton v. United States, 597 Fed. App’x 890 (2015), suggests the Court of Federal
Claims is, indeed, the proper court to hear claims for overcollection of a forfeiture judgment.
However, Sutton is an unpublished opinion not involving the CSA, and it did not address the
preemptive effect of the specific and comprehensive forfeiture scheme of the CSA, as the Court
of Appeals for the Federal Circuit has. The Court finds the reasoning of the Court of Appeals for
the Federal Circuit more persuasive.
                                                     11
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 12 of 17 Page ID #848




               1.      Count 2: Enforcement of Judgment

       In Count 2, Kramer appears to rely on the Court’s power to enforce its criminal forfeiture

judgment by ordering an accounting to determine whether the judgment has been properly

executed and/or fully satisfied. See United States v. Carter, 742 F.3d 440, 445 (9th Cir. 2014)

(per curiam) (noting court retains jurisdiction to determine amounts paid and amounts owing on

restitution award). The Government has not convinced the Court that it lacks the power to order

such an accounting in aid of execution of the monetary forfeiture judgment. However, that

power does not give rise to a civil cause of action and is more appropriately raised in Kramer’s

criminal case as a motion for an accounting. Accordingly, the Court will dismiss Count 2

without prejudice to such a motion in Kramer’s criminal case. The Court further directs the

Clerk of Court to file the Amended Complaint in Kramer’s criminal case, No. 87-cr-40070-JPG,

as a motion for an accounting of the collection of Kramer’s $60 million forfeiture judgment

using the date of November 9, 2017, the date the Amended Complaint was originally filed. The

Court will set a briefing schedule on that motion in the criminal case once it is docketed.

               2.      Count 4: Rule 41(g)

       The Court has already dismissed Kramer’s original complaint attempting to allege a

claim under Rule 41(g) for the substitute property forfeited in United States v. Lanier, No. 87-cr-

40070-JLF. However, after delving further into the facts underlying the forfeiture, it appears the

dismissal was based on a misunderstanding of the facts. Specifically, partly because Kramer and

the Government used “Bicycle Club” and “LCP” imprecisely in their pleadings, the Court was

under the impression that the Court had actually ordered forfeiture of the Bicycle Club—a

business operation which Kramer did not own directly―rather than partnership shares of LCP

and the Bicycle Club profits to which partners were entitled by virtue of their partnership

interests. It further relied on Kramer’s assertion that the Government had sold the Bicycle Club
                                                12
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 13 of 17 Page ID #849




when, in fact, court records show that it sold only its shares of the LCP partnership. Thus, the

Court concluded that the Government had forfeited, sold, and no longer possessed the forfeited

property—the Bicycle Club―so Rule 41(g) could not apply.

       In fact, in the end, the Government actually forfeited as substitute property in this case

only profits of the Bicycle Club due to LCP partners, which it still retains. Thus, if the forfeiture

indeed exceeded the value of Kramer’s $60 million forfeiture judgment, Rule 41(g) may apply to

remedy the unlawful retention of amounts exceeding an in personam forfeiture judgment. See

Fischer v. United States, 96 Fed. Cl. 70, 78 (2011) (suggesting forfeiture of substitute property

that exceeds the value of a criminal forfeiture judgment may give rise to a cause of action under

Rule 41(g)). However, it is not inapplicable for the reasons upon which the Court relied in its

prior order. For this reason, the Court departs from the “law of the case” doctrine, reconsiders

that dismissal with prejudice, and turns to the Rule 41(g) claim.

       Kramer faces another hurdle that he does not address at all in his response to the

Government’s motion to dismiss: the six-year statute of limitations for Rule 41(g) motions. See

United States v. Sims, 376 F.3d 705, 708-09 (7th Cir. 2004) (holding “the six-year statute of

limitations in 28 U.S.C. § 2401(a) is appropriate in such cases, and so we shall borrow it for Rule

41(g) motions”). The order finally terminating Kramer’s remaining interest in LCP or its profit

distributions from the Bicycle Club occurred on September 24, 2003, with Judge Foreman’s

Judgment and Order of Forfeiture of substitute property. See United States v. Christunas, 126

F.3d 765, 768 (6th Cir. 1997) (finding preliminary forfeiture order terminates all interests of the

defendant). Thus, any claim that the substitute property exceeded the value of the $60 million

forfeiture judgment and that the excess should have been returned pursuant to Rule 41(g) must

have been filed by September 24, 2009. Kramer did not file the instant action until April 2015,

more than five years too late.
                                                 13
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 14 of 17 Page ID #850




       Ordinarily Courts do not dispose of claims on statute of limitations grounds at the motion

to dismiss stage because the statute of limitations is an affirmative defense around which a

plaintiff need not plead. Therefore, the Court generally will not dismiss a claim on limitations

grounds if it appears there is any way, consistent with the plaintiff’s pleading, for the claim to be

timely such as, for example, by application of the discovery rule or equitable tolling. The

discovery rule delays accrual of a Rule 41(g) action until the claimant “was on reasonable

inquiry notice” of the forfeiture or when he could reasonably have been expected to be aware of

a problem with the forfeiture. See, e.g., United States v. Wright, 361 F.3d 288, 290 (5th Cir.

2004) (finding Rule 41(g) claim accrued when claimant knew or should have known of the

forfeiture). Similarly, equitable tolling “permits a plaintiff to avoid the bar of the statute of

limitations if despite all due diligence he is unable to obtain vital information bearing on the

existence of his claim.” Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450-51 (7th Cir. 1990).

However, where the plaintiff fails to proffer any plausible explanation in its response why he has

satisfied the statute of limitations, as Kramer has done here, the Court need not invent an

argument to save his case for him.

       Indeed, in this case, it appears Kramer has no viable argument why he could not have

filed his Rule 41(g) within the limitations period. It is clear from the sources his cites in his

original motion―various court decisions from 1991 to 2001 describing the ownership of LCP

and the Bicycle Club, valuing the Bicycle Club at $150 to $200 million, and estimating its

monthly proceeds as over $1 million; 1996 Congressional hearing testimony describing the

yearly net income of the Bicycle Club in the early 1990s as in the neighborhood of $20 million;

the 1999 sale of the Government’s partnership interest in the Bicycle Club for $5 million; a July

2004 arbitration award giving PPA over $93 million for the diminution of its partnership

distributions because of the USMS’s management of the Bicycle Club―that he should have
                                                  14
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 15 of 17 Page ID #851




known, with reasonable diligence, by September 2009 of the information he believes supports

his view of the magnitude of his interest forfeited and that the Government has overcollected the

$60 million judgment. Even if he could not have reasonably come to this conclusion before July

2004, the latest item he cites to support his belief, he would have had six years beyond that―up

to July 2010―to file a Rule 41(g) motion, but he remained silent until April 2015.

       Because Kramer has not pointed to any way, consistent with his pleadings, that his claim

could be timely, the Court will dismiss Count 4 as untimely. However, should Kramer learn in

connection with the accounting ordered in connection with Count 2 any new information he

could not have reasonably discovered earlier with due diligence showing the Government has

overcollected his criminal forfeiture judgment, he may reapply for relief under Rule 41(g) at that

time in a separate civil proceeding.

               3.      Count 6: Equitable Powers

       Kramer asserts the Government has waived its sovereign immunity in several of the

claims he brings, but he has not cited any authority showing that the Government has actually

made such a waiver for civil cases invoking the general equitable powers of the Court. “Absent

a waiver, sovereign immunity shields the Federal Government and its agencies from suit.”

F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); United States v. Mitchell, 463 U.S. 206, 212 (1983)

(“It is axiomatic that the United States may not be sued without its consent and that the existence

of consent is a prerequisite for jurisdiction.”).13 In the absence of any waiver of the

Government’s sovereign immunity from the claim in Count 6, the Court must dismiss it.




13
  Although Mitchell speaks of jurisdiction, sovereign immunity is a non-jurisdictional
affirmative defense. Wisconsin Valley Imp. Co. v. United States, 569 F.3d 331, 333 (7th Cir.
2009).
                                                 15
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 16 of 17 Page ID #852




                  4.      Count 10: Bivens Claim

           In its motion to dismiss, the Government does not mention Kramer’s Bivens claim

alleging the illegal exaction of his property in violation of the Fifth Amendment. This is not

surprising because the Government is not the proper defendant in a Bivens claim, which is

brought against federal officials in their individual capacities. See United States v. Norwood,

602 F.3d 830, 837 (7th Cir. 2010). The proper defendants in Count 10 are therefore Eduardo

Gonzalez and other unnamed agents of the USMS. However, there is no evidence in the record

that those defendants have ever been served with process, much less within 90 days after the

Amended Complaint is filed as prescribed by Federal Rule of Civil Procedure 4(m).

Accordingly, the Court will order Kramer to show cause why Count 10 should not be dismissed

without prejudice for failure to timely effect service on the defendants in that claim.

                  5.      Count 11: FTCA Claim

           The Government fails to address Kramer’s FTCA claim beyond a brief parenthetical

stating that Kramer filed his administrative claim after the statute of limitations set forth in 28

U.S.C. § 2401(b) had expired. This half-hearted argument is not sufficient to convince the Court

that Kramer’s FTCA’s claim as pled in the Amended Complaint should be dismissed on this

basis. Accordingly, the Court declines to dismiss Count 11.

                  6.      Calculation of Amounts Due

           In light of the other issues addressed in this order and/or put off for another day in

another case, it is unnecessary for the Court to determine at this time whether the Government

has overcollected on Kramer’s $60 million criminal forfeiture judgment.

III.       Conclusion

           For the foregoing reasons, the Court:

       •   GRANTS in part and DENIES in part the Government’s motion to dismiss this action
                                                     16
Case 3:15-cv-00420-JPG Document 90 Filed 06/01/20 Page 17 of 17 Page ID #853




       (Doc. 58);

   •   DISMISSES Counts 1, 3, 5, 7, 8, and 9 without prejudice for lack of jurisdiction;

   •   DISMISSES Count 2 without prejudice;

   •   DISMISSES Counts 4 and 6 with prejudice;

   •   ORDERS Kramer to SHOW CAUSE on or before July 2, 2020, why Count 10 should
       not be dismissed without prejudice for failure to timely effect service. Failure to respond
       in a timely manner to this order will result in dismissal of Count 10 without prejudice;

   •   DIRECTS the Clerk of Court to file the Amended Complaint in this case (Doc. 48) as
       “Motion for Accounting” in Kramer’s Criminal Case, 87-cr-40070-JPG-002, along with a
       copy of this order, and

   •   DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

       The Court further notes that the landscape of this case has substantially change with entry

of this order and has rendered Kramer’s pending motion for partial summary judgment and

limited discovery (Doc. 85) inappropriate. The Court therefore DENIES that motion without

prejudice and ORDERS that the parties shall have 90 days from entry of this order to file

dispositive motions on any claims remaining in this case.

IT IS SO ORDERED.
DATED: June 1, 2020
                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE




                                               17
